        Case 2:16-cr-00047-KJD-VCF Document 73 Filed 01/25/21 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:16-cr-00047-KJD-VCF
 4
                  Plaintiff,                      Order Granting Third Stipulation
 5
                                                  to Continue Revocation Hearing
 6         v.

 7   Xzavione Taylor,

 8                Defendant.
 9
10         Based on the stipulation of counsel, the Court finds that good cause exists

11   to continue the revocation hearing.

12         IT IS THEREFORE ORDERED that the revocation hearing currently

13   scheduled for January 26, 2021, at 10:30 a.m. is vacated and continued to

14   February 16, 2021 at ___:___
     __________________   10 30   a
                               00 __.m
15                         25 2021.
           DATED: January ____,

16
17
                                           Kent J. Dawson
18                                         Senior United States District Judge
19
20
21
22
23
24
25
26
                                              2
